Citation Nr: 1822914	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a headache condition.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure).


REPRESENTATION

Veteran represented by:	Elizabeth Cubbage, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from October 11, 1968 to November 4, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

In April 2014, the Board remanded this matter for additional development.

As a final matter, the Board observes that the Veteran's representative asserted in a November 2016 statement that there was clear and unmistakable error (CUE) in the decision denying the Veteran's claim of service connection.  See November 2016 Notice of Disagreement.  CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105 (a).  As the April 2011 rating decision is currently on appeal, there is no final adverse RO or Board decision that can be subject to a CUE attack.  Thus, as a matter of law, the Veteran cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  As such, the Board will not address whether there was CUE in the April 2011 rating decision on appeal.  See 38 C.F.R. § 3.105 (a).


FINDINGS OF FACT

1.  A headache condition clearly and unmistakably existed prior to service and was not aggravated by service. 

2.  Hypertension was not manifested during service, and it is not otherwise causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a headache condition have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of an October 2010 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been substantial compliance with its previous remand directives, to include obtaining outstanding records. 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks service connection for a headache condition and hypertension.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

For VA purposes, "the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

B. Factual Background

During the Veteran's July 1968 enlistment examination, the Veteran endorsed having had frequent or severe headaches, dizziness or fainting spells, and history of head injury.  He also indicated that he had been rejected for military service in December 1967 due to a head injury.  On the associated report of medical examination, the Veteran's neurologic system was evaluated as clinically normal.  His blood pressure was 128/76.  

The Veteran entered service on October 11, 1968.  Six days later, the Veteran was seen in sick call for headaches and dizziness.  A neurology consult performed the same day shows that the Veteran gave a history of head injury in October 1967.  He indicated that he was knocked unconscious for 30 to 60 minutes and taken to the hospital, but he was dismissed the same evening.  He reported that he was rehospitalized several days later after displaying symptoms of vomiting, headache, and "talk[ing] out of head."  He indicated that he was placed in intensive care for three days and that after he recovered, he was told by his doctor that he would continue to have headaches and dizziness for a year or more.  The Veteran reported that he continued to suffer from headaches and spells of dizziness several times each day.  He also stated that he did not want to come into service, but that he would have been drafted.  After an examination, the Veteran was diagnosed with post-concussion headaches and dizziness.  The examiner noted that there were no disqualifying neurologic findings and the Veteran "may not be capable emotionally but should be seen in MHD if troubles continue."  

On October 21, 1968, the Veteran was seen in the mental health clinic where it was noted that the Veteran was preoccupied with his headaches and dizziness and that it was possible that the Veteran was exaggerating their extent "either consciously or unconsciously."  The examiner also noted that "in view of the fact that headache is a sequela of concussion, it may be a real factor here."  The examiner suggested that the Veteran be given an EPTS (existed prior to service) medical discharge.

On October 28, 1968, a medical board convened and found that the Veteran had post-concussion syndrome manifested by headaches and dizziness with an approximate date of origin in 1967.  The medical board found that the condition was chronic, recurrent, and incapacitating and that it was not incurred in service, existed prior to service, and was not permanently aggravated by service.  A narrative summary prepared by one of the medical board members summarized the history of present illness as follows:

This airman sustained a head injury in October 1967, which resulted in unconsciousness for 30-60 minutes.  The evaluee was hospitalized and observed for the following 72 hours.  Since then he has experienced recurrent episodes of severe headaches and dizziness which has significantly interfered with his performance in basic training.  

A physical examination was unremarkable except for minimal blurring of a disc margin of the right fundus.  The examiner indicated that the Veteran had post-concussion syndrome, manifested by headaches and dizziness, which existed prior to service and was not aggravated by service beyond the normal progression of the disease.  The examiner recommended that the Veteran be discharged from service for an EPTS condition and that he consult his doctor upon return to civilian life.  

An Application for Discharge signed by the Veteran and dated on October 28, 1968, shows that the Veteran requested "discharge for physical disability."  He certified that he had been told that he was "considered unfit for retention in the military service by reason of physical disability which is considered to have existed prior to enlistment and which appears to be not incident to, or aggravated by military service."  

On November 4, 1968, the Veteran was discharged from service due to "physical disability-EPTS."  

In September 2010, the Veteran filed the instant claim of entitlement to service connection for high blood pressure and headaches.  In a November 2010 letter, the Veteran private physician, Dr. L.A.B., indicated that she first saw the Veteran in October 2009 when he presented with hypertension and was prescribed Lisinopril.  She noted that the Veteran "suffers from chronic headaches which he reports caused an honorable discharge."  

In a September 2012 statement, the Veteran stated that he was declared "totally fit to enter the U.S. Air Force" in October 1968.  He also asserted that upon starting basic training in October 1968, he "was in excellent shape and had no problems and/or ailments from a previous injury incurred as a civilian years earlier."  The Veteran indicated that "[a]fter several weeks of vigorous exercise, training, head jogging truck and vehicle transportation experiences and numerous physical and mental exertion, [he] began to experience headaches, blurred vision, and problems concentrating."  He also reported that he sustained "several blows to the head during this training."  The Veteran concluded with his opinion that the "problems I have experienced over the past forty three (43) years are physical conditions aggravated by my experiences during recruit training in the U.S. Air Force during the period October and November 1968."  

During the May 2013 Board hearing, the Veteran testified that he had a head injury in 1967 and that he was rejected for the draft on two occasions due to the previous head injury.  He indicated that he decided to enlist instead and that he passed the physical.  He testified that he had no problems when he entered service.  Specifically, the Veteran testified that he had no residuals after the initial head injury and hospitalization.  The Veteran reported that he was two and half or three weeks into basic training when he "started developing severe headaches."  He testified that he continued to have headaches to the present day.  Regarding high blood pressure, the Veteran testified that he was first diagnosed with high blood pressure when he was 22 or 23 years old, which he confirmed was after he left service.

SSA records include an October 2009 private treatment record showing that the Veteran denied headaches, as well as a March 2010 private treatment record showing a diagnosis of benign essential hypertension.  A May 2011 medical report prepared by Dr. L.A.B. reflects a medical history of, inter alia, severe headaches due to a severe brain injury as a child and diagnoses of headaches and hypertension.  

In a June 2014 letter, Dr. L.A.B. indicated that the Veteran had been under her care since October 2009 and that his current and past medical history includes "history of constant headaches and hypertension since his time in the air force."  She also noted that the Veteran "remembers being treated for both at the time he was honorably discharged."  Dr. L.A.B. indicated that an MRI of the Veteran's brain demonstrated "chronic encephalomalacic tissue loss/gliosis in the right temporal lobe and b/l frontal lobes secondary to remote head trauma."  She further indicated that that when the Veteran's blood pressure is elevated, he may develop headaches, and when he has headaches, it may elevate his blood pressure."  

In an August 2014 statement, the Veteran's wife asserted that she had known the Veteran for over 50 years and that she had personal knowledge of his physical condition prior to, during, and since his medical discharge in 1968.  She further asserted that the Veteran was a "physically health" young man when he entered the Air Force in October 1968 and that as a "result of this initial recruit training of drilling, physical training he began to experience hypertension and severe headaches."  She indicated that the Veteran explained to her "that these conditions were a result of the stress both physically and emotional [sic] that resulted directed from Air Force Basic Training."  She further asserted that the Veteran has had chronic headaches and high blood pressure/hypertension from 1968 until the present time and that he has been treated for chronic headaches and high blood pressure/hypertension since leaving service in November 1968.  The Veteran's wife concluded that she could "honestly and truthfully say that these medical condition were not prevalent" when the Veteran entered service and that "they have been chronic and ongoing since leaving the Air Force in November 1968."  

In another August 2014 statement, the Veteran's friend asserted that he had known the Veteran since 1968 and that prior to service entry, the Veteran was a "very healthy guy."  The Veteran's friend further asserted that after returning home from boot camp, the Veteran "continually complained about extreme headaches and hypertension due to the physical and emotional stress from his basic training."  The Veteran's friend concluded that the Veteran's "condition truly exists and has since his departure from the Air Force in 1968."  

In another August 2014 statement, the Veteran's friends asserted that they had known the Veteran for 50 years and that when he entered the Air Force in October 1968, "he was a physically healthy young man with no physical medical issues."  They also asserted that since the Veteran left the Air Force in November 1968 "he has had chronic headaches and hypertension which he explained to us were a result of the physical and emotional stress from the Air basic training he received."  

The Veteran was afforded a VA hypertension examination in October 2014.  The Veteran reported a history of hypertension since the 1970s.  The examiner diagnosed hypertension and opined that it was less likely as not incurred in or caused by service because the Veteran reported that he hypertension was not diagnosed until after service when he was given a physical in connection with his job driving trucks.  The examiner also noted that the condition "did not exist during service."  

The Veteran was afforded a VA headaches examination in October 2014.  The examiner noted a diagnosis of chronic headaches with a date of diagnosis of 1967.  The Veteran reported a head concussion in October 1967 prior to enlisting in the service.  He also reported that "[h]e had headaches since then and during basic training he continued to have the headaches and was discharged from service."  The examiner opined that the Veteran's current headache condition was not directly related to service or aggravated beyond the natural progression by service.  The examiner explained that the veteran had a head concussion and headaches prior to service and continued to have the headaches during training.  The examiner also noted that the medical board found that the Veteran's headache condition existed prior to entry into service and had not been aggravated by service beyond the normal progression of the disease.  

In a November 2014 statement, the Veteran asserted that he "enlisted and was accepted with a clean bill of health by the US Air Force in 1968."  He further asserted that he began suffering from severe headaches during basic training and that "[a]s a result of that injury," he was released from service.  The Veteran reported that he had been under a doctor's care for headaches and high blood pressure since his release from service in 1968.

In a November 2017 statement, the Veteran's representative indicated that the Veteran "suffered a head trauma several weeks into basic training and developed blurred vision, headaches, blacking out episodes, and memory loss."  She also asserted that "[n]one of these symptoms ever existed in [the Veteran's] life prior to enlisting in the Air Force."  She further indicated that "[a]fter the injuries that he suffered became so serious that the Air Force chose to medically discharge [the Veteran], they denied any accountability in the injury that [the Veteran] suffered which required the Air Force to medically discharge him."  

C. Analysis: Headache Condition

Turning first to the Veteran's headache condition, the Veteran has been diagnosed with chronic headaches.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The July 1968 entrance examination shows that clinical evaluation of the Veteran's neurologic system was normal.  Thus, the Veteran is entitled to the presumption of soundness pertaining to a headache condition.  

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Board has carefully reviewed the evidence of record, and finds that a headache condition clearly and unmistakably existed prior to entrance into service.  In this regard, the Veteran reported during his July 1968 entrance examination that he sustained a head injury in 1967, and he endorsed a history of frequent or severe headaches.  Moreover, when the Veteran was first seen with complaints of headaches six days after service entry, he reported that he suffered a head injury a year prior and that he had suffered from headaches since then.  He then reiterated these facts to a different examiner and stated that he had experienced recurrent episodes of severe headaches since his 1967 head injury.  These in-service statements, which are particularly reliable considering that they were made in the course of medical treatment, are very probative evidence that the Veteran's headache condition pre-existed service.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994) (concluding, as a matter of law, that the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the veteran's own admissions during inservice clinical evaluations of a pre-service history of psychiatric problems).   

Additionally, a medical board convened just 17 days after the Veteran's entrance into service determined that the Veteran's headache condition pre-existed service.  Although not binding, the Board accords this medical opinion high probative value as it was made contemporaneously with service and based upon the Veteran's own statements.  Significantly, the Veteran chose not to dispute the medical board's findings, which provides some factual evidence against the Veteran's current claim.  Further, the October 2014 VA examiner opined that the Veteran's headache condition pre-existed service based on the Veteran's statements regarding headaches prior to service and the finding of the medical board that the Veteran's headache condition existed prior to service.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition).

The Board recognizes the Veteran's, and his representative's, recent statements that he did not have headaches prior to service, that he had no residuals from his 1967 head injury, and that his headache condition had its onset in active service following an injury or as a result of physically and emotionally challenging training.  However, the Board does not find the Veteran's statements in this regard to be credible.  The aforementioned statements made by the Veteran for purposes of obtaining VA compensation are inconsistent with, and outweighed by, the lay and medical evidence more contemporaneous to the Veteran's service, which shows that the Veteran reported continuous headache pain ever since his pre-service head injury and that he did not report any new injury when he sought treatment for headaches just six days after entering service.  See AZ v. Shinseki, 731 F.3d at 1315-18 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

In light of the foregoing, the Board finds that a headache condition clearly and unmistakably existed prior to the Veteran's entrance into active duty in October 1968.  

The question now is whether the Veteran's pre-existing headache condition was aggravated during service.  See VAOPGCPREC 3-2003 (to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).  The Veteran has specifically alleged that the pre-existing headache condition was aggravated during service due to the rigors of basic training.  The Board has carefully reviewed the evidence of record and finds that the pre-existing headache condition clearly and unmistakably was not permanently aggravated during service. The reasons follow. 

Service treatment records do not reflect that the symptoms and manifestations of the Veteran's pre-existing headache condition increased in severity during his brief service.  As noted above, when the Veteran first sought treatment for headaches six days after entering service, he reported ongoing headache problems that had been present since his 1967 head injury, and he did not report that the headache symptoms were more severe or describe any in-service injury or event that may have exacerbated or aggravated his pre-existing headache condition.  Just 17 days after service entry, the medical board concluded that the Veteran's pre-existing headache condition was not aggravated by service.  The Board accords this medical opinion high probative value as it was made contemporaneously with service after a physical examination and review of the Veteran's statements.  There is no competent evidence that contradicts that medical conclusion.  Again, the Board finds it significant that the Veteran chose not to dispute the medical board's findings in this regard.  Additionally, the October 2014 VA examiner suggested that the Veteran's headache condition was not aggravated in service, noting that the Veteran entered service with headaches and continued to have headaches in service.  

In light of the above, the Board finds that the evidence is clear and unmistakable that the Veteran's pre-existing headache condition was not aggravated by service.

In doing so, the Board recognizes the Veteran's statements that his headache disability was aggravated by the rigors of service.  However, as discussed above, the Board does not find the Veteran's recent statements regarding symptoms before and during service to be credible.  In this regard, in direct contrast to the statements made by the Veteran during his enlistment examination and when seeking treatment for headaches in service, the Veteran asserted in a September 2012 statement that when he entered service, he "was in excellent shape and had no problems and/or ailments from a previous injury incurred as a civilian years earlier."  He further indicated that after several weeks of vigorous exercise and training, to include "several blows to the head during this training," he began to experience headaches.  Similarly, during the May 2013 Board hearing, the Veteran testified that although he suffered a head injury in 1967, he did not have headaches prior to service and that the headaches developed three weeks into basic training.  In addition to being inconsistent with records showing that the Veteran sought treatment for headaches after just six days of service, these statements are directly contradicted by the Veteran's service treatment records showing that the Veteran reported frequent or severe headaches when he was examined for enlistment and that he reported recurrent episodes of headaches since his 1967 head injury when he first sought treatment in service.   

Significantly, when the Veteran sought treatment in service, he did not relate his in-service symptoms to any in-service events or injuries.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  Moreover, the Veteran has made contradictory statements during the pendency of this claim.  In this regard, despite asserting that he did not suffer from headaches prior to service in the September 2012 statement and during the May 2013 Board hearing, the Veteran reported to the October 2014 VA examiner that he had headaches since his 1967 head injury that continued when he went to basic training.  Similarly, the Veteran's representative asserted in a November 2017 statement that the Veteran did not have headaches until he suffered a head trauma several weeks into basic training.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Similarly, the August 2014 statements of the Veteran's wife and friends alleging that the Veteran entered service in good physical condition and was discharged with a chronic headache condition are inconsistent with and contradicted by the contemporaneous evidence discussed above showing that the Veteran experienced headaches prior to service and that he reported continuing to experience headaches just six days after service entrance.  Accordingly, the Board affords them no probative weight.   

The Board also acknowledges the June 2014 statement of Dr. L.A.B. that the Veteran had a "history of constant headaches...since his time in the air force."  To the extent this could be considered an etiology opinion, it is unsupported by any rationale or explanation, and it is based in large part on the Veteran's self-report of symptoms in service and since service, which the Board finds are not credible.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Therefore, this opinion is, at best, minimally probative, and is outweighed by the negative opinions discussed above.

The Board further acknowledges any assertion by the Veteran or others that his headache condition was aggravated by service.  Although lay persons are competent to provide opinions on some medical issues, determining whether a pre-existing disability was aggravated by active service falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms, and the Veteran's family and friends can competently report statements made by the Veteran, any opinion regarding whether the Veteran's headache condition was aggravated by service requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such the Board assigns no probative weight to these assertions.  

For the reasons described above, the Board finds that the presumption of soundness at entrance is rebutted, that the evidence of record clearly and unmistakably shows that the Veteran had a pre-existing headache condition prior to entering service in October 1968, and that the condition was not aggravated by his brief period of service.  Accordingly, entitlement to service connection for a headache condition is denied.  The benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D. Analysis: Hypertension

As an initial matter, the record shows that the Veteran has been diagnosed with hypertension.  As such, the Board finds the current disability element is established.  Shedden v. Principi, 381 F.3d 1163, 1167.

Service treatment records are silent for a diagnosis of, or treatment for, hypertension.  During the Veteran's July 1968 enlistment examination, his blood pressure was 128/76, which is normal.  Although the Veteran's blood pressure was not recorded during his October 1968 discharge examination, the Board notes that a physical examination conducted in connection with the medical board was unremarkable and the Veteran denied a history of high blood pressure.  The Veteran testified during the May 2013 Board hearing that he was not diagnosed with high blood pressure until after service.  Similarly, during the October 2014 VA examination, the Veteran reported that he was first diagnosed with hypertension in the 1970s.  

Although the Board notes that the Veteran has made other statements that he was treated for hypertension in service, as explained in detail above, the Board finds that the Veteran is not a credible historian.  Accordingly, the Board assigns such statements, to include the statements from the Veteran's family, friends, and treating physician that the Veteran told them he was first treated for hypertension in service, no probative weight.

Thus, the probative evidence shows that hypertension did not manifest during active service.  

The Board has also considered whether service connection is warranted on a presumptive basis, however, the Veteran did not serve 90 days or more of active service, so the provisions of 38 C.F.R. § 3.309(a) are not for application.  

The October 2014 VA examiner's opinion is persuasive and probative evidence against the Veteran's claim of service connection for hypertension.  The opinion was based on a review of the claims file and examination of the Veteran and supported by an adequate rationale that is consistent with the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  

The Board acknowledges the Veteran's assertions that his hypertension was caused by his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  

For all the reasons described above, the Board finds that the claim of entitlement to service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a headache condition is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


